DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 9, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0017017 to Tomilnson et al. (Tomilnson).
In Reference to Claim 1
Tomilnson discloses:
	A fluid injection system of a gas turbine engine 20, comprising: 
	a fluid injector 862 configured to inject a fluid (fuel) into an exhaust flow exiting a turbine section of the gas turbine engine, wherein the fluid injector is located at a turbine exit guide vane 870 at an aft end of the turbine section, see paragraph [0070] “Ram burner 121 is disposed axially downstream of turbine 112A”.  





In Reference to Claim 8
Tomilnson discloses
	A gas turbine engine 20, comprising:
	a turbine 112; 
	an exhaust system aft of the turbine, the exhaust system comprising a throat 8118 and a primary nozzle located radially outward of the throat; and 
	a fluid injection system 862 configured to inject a fluid into an exhaust gas exiting the turbine, the fluid injection system comprising a fluid injector 862 located at a turbine exit guide vane 870 of the turbine, the turbine exit guide vane and the fluid injector being located at a forward end of the exhaust system.  
In Reference to Claim 9
Tomilnson discloses
	The fluid injector 862 is coupled to the turbine exit guide vane 870.

In Reference to Claim 16
Tomilnson discloses
A gas turbine engine, comprising: 
	a turbine section 112; 
	an exhaust system aft of the turbine, comprising a throat 8118 and a primary nozzle located radially outward of the throat, wherein a radially inward surface of the primary nozzle defines a portion of a first exhaust path for a core airflow 102, and wherein a radially outward surface of the primary nozzle defines a portion of a second 
In Reference to Claim 17
Tomilnson, see paragraph [0046] discloses:
	The fluid is configured to decrease a temperature of the exhaust gas exiting the turbine section,(Fuel of Tomilnson when not not supplied is able to reduce exhaust temperature since operation is not being performed, Further quantity of fuel can be controlled which generates different operating temperature thus lower operating temperature such as starting or shutting down can decrease the temperature of the exhaust gas).  
In Reference to Claim 18
Tomilnson discloses:
	The means for injecting 862 the fluid is configured to inject the fluid at a turbine exit guide vane 870 located at an aft end of the turbine section, see Fig.6A.  

In Reference to Claim 19
Tomilnson discloses:
The means for injecting the fluid comprises: 
	a fluid injection nozzle 862 coupled to the turbine exit guide vane 870; and a fluid supply fluidly (inherently there has to be a supply of fuel) coupled the fluid injection nozzle.  
In Reference to Claim 20

	a means for regulating a flow of the fluid from the fluid injection nozzle (via fuel injection module 121).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-7, 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0017017 to Tomilnson et al. (Tomilnson)as applied to claim 1 and 8 above and further in view of US 5,119,626 to Lardellier.
In Reference to Claim 2 and 10
Tomilnson does not disclose:
	a fluid supply tank fluidly coupled to the fluid injector; and a conduit fluidly coupling the fluid supply tank to the fluid injector.  
Lardellier discloses:
	A Fluid supply tank (27, 28) coupled to the fluid injector (8, 9); and a conduit 36, 38, 33) coupling the fluid supply tank to the fluid injector.
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to have recognized that a gas turbine engine would require a fluid supply tank and conduits in order to supply the fuel to the fuel injector of Tomilnson, 


In Reference to Claim 3 
Tomilnson modified discloses:
	The conduit is located proximate a fan exit vane, see Fig.1 of Lardellier.  
In Reference to Claim 4 and 11
Tomilnson modified discloses:
	A heat exchanger 14 thermally coupled to the conduit.  
In Reference to Claim 5 and 13
Tomilnson modified discloses:
	a fuel cell fluidly coupled to the fluid supply tank (27, 28).  
In Reference to Claim 7
Tomilnson modified discloses:
	The fluid injector is coupled to the turbine exit guide vane located at the aft end of the turbine section.  
In Reference to Claim 14
Tomilnson discloses:
	The fluid injection system further comprises: a fluid supply (fuel) fluidly coupled to the fluid injector; 
Tomilnson does not disclose:
 	an aircraft thermal management system fluid coupled to the fluid supply.  

	An air craft thermal management system (14 heat exchanger) which is coupled to the fluid supply.
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include an air craft thermal management system 14, combine the teachings of Lardellier with Tomilnson, since this would enable the practitioner of the primary reference to practice the advantage of to supply gasesous fuel to fuel injector of Tomilson, thus the thermal energy extracted from the system can be harnessed to aid the fuel being supplied to the turbine.


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0017017 to Tomilnson et al. (Tomilnson) in view of US 5,119,626 to Lardellier as applied to claim 1 and further in view of US 2015/0247641 to Patel et al. (Patel)

In Reference to Claim 6 and 15
Tomilnson modified does not discloses:
	a valve 31, 35 configured to regulate a flow of the fluid from the fluid injector;
	an electromechanical actuator operably coupled to the valve; and 4835-2779-18432Serial No.: 16/586,348 Docket No. 64365.62100 / 105684US01 	a controller in operable communication with the electromechanical actuator, wherein the controller is configured to command the electromechanical actuator to actuate the valve to an open position during a take-off operating condition.  
Patel discloses, see paragraph [0018]:

operate) operably coupled to the valve: and a controller (ECU 23) in operable communication with the electromechanical actuator, wherein the controller is configured to command the electromechanical actuator lo actuate the valve to an open position during a take-off operating condition,ECU 23 controls the fuel! deliver to the secondary and primary fuel injector via a fuel	flow divider valve which depending on the condition the engine is being operated for example idle, lading or take-off. Thus ECU 23 is used to operate the flow divider depending on the condition of the gas turbine lo open or close different paths.

	At the time claimed invention was filed it would have been obvious to an artisan
of ordinary skill to include ECU 23 that would control the flow divider 31 depending on
the different engine conditions, combine the teachings of Patel with Tomilnson, since this would enable the practitioner of the primary reference to practice the advantage of
supply the adequate fuel depending on engine regimes like take off and altitude cruising
which require more fuel thus the divider 31 would be actuated to supply the needed
demand when operating Tomilnson.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0017017 to Tomilnson et al. (Tomilnson) in view of US 5,119,626 to Lardellier as applied to claim 1 and further in view of US 2008/0073460 to Beardsley et al. (Beardsley).
In Reference to Claim 12

	The fluid injection system further comprises conduit (30) fluidly coupling a fluid
supply to the fluid injector (17}, and
Lardellier does not disclose:
	Wherein the conduit is located through a pylon mounted to the gas turbine
engine.
Beardsley, see paragraph [0069], discloses:

wherein the conduit 104 is located through a pylon (8) mounted to the gas turbine
engine.
	At the time claimed invention was filed it would have been obvious to an artisan
of ordinary skill to have the fuel feed pipe (conduit) running through the pylon, combine
the teachings of Beardsly with Lardellier, since this would enable the practitioner of the advantage of facilitate easy connection and disconnection of engine to aircraft.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY AYALA DELGADO/Primary Examiner, Art Unit 3746